DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election with traverse of Group II corresponding to claim 2 in the reply on 01/07/2022 is acknowledged.  The traversal is on the grounds that Takahashi fail to disclose newly added limitation "a heat transfer pipe arranged in a flow path to serve as a heat source, and communicated with the heat medium passage to form a circulation path in which the heat medium is circulated" in claim 2.  The traversal is not persuasive. 	As outlined in the Requirement for Restriction/Election dated on 11/16/2021, TAKAHASHI teaches a heat transfer pipe arranged in a flow path to serve as a heat source (see the shaded channel heat transfer pipe arranged in a flow path to serve as a heat source; see Fig. 9), and communicated with the heat medium passage to form a circulation path in which the heat medium is circulated (see the discussion above and Fig. 9).
	Therefore, the restriction requirement is still deemed proper and is made FINAL.
Claims 1 and 3-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Groups, there being no allowable generic or linking claim.  Applicants timely traversed the restriction (election) requirement in the reply filed on 01/07/2022.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites “thereof” in line 4.  It is unclear as to what Applicant intends the claimed “thereof” to further limit.  For the purpose of office action, the claimed “thereof” is will be treated as if it recites “of the thermoelectric element”.  Appropriate correction is required.
	Claim 2 recites “thereof” in line 5.  It is unclear as to what Applicant intends the claimed “thereof” to further limit.  For the purpose of office action, the claimed “thereof” is will be treated as if it recites “of the thermoelectric element”.  Appropriate correction is required.
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 2 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKAHASHI (US 20150228882 A1).
	Regarding claim 2, TAKAHASHI teaches a thermoelectric power generation device (see the thermoelectric power generation system, see Abstract, All figures) comprising:
a heating unit having a heat medium passage in which a heat medium flows (see the shaded channel heating unit having the high-temperature medium HM passage in which the high-temperature medium HM flows, see Fig. 9); 
a cooling unit having a cooling liquid passage in which a cooling liquid flows (see the dotted channel cooling unit having the low-temperature medium LM (cooling water) passage in which the low-temperature medium LM (cooling water) flows, see Fig. 9); and
a thermoelectric element (see the tubular thermoelectric generator T) having the heating unit on one side thereof and the cooling unit on another side thereof (see Figs. 6-9; [0098], In the example of FIG. 9, high-temperature medium HM is supplied to the internal flow passage of each of tubular thermoelectric generators T1 to T10, and low-temperature medium LM is supplied to the inside of vessel 30), the thermoelectric element configured to generate power by utilizing a temperature difference between a condensation temperature of the heat medium that undergoes latent heat transfer in the heat medium passage and a temperature of the cooling liquid (see the discussion above; The thermoelectric material layer 22 has a capability of this function), and
a heat transfer pipe arranged in a flow path to serve as a heat source (see the shaded channel heat transfer pipe arranged in a flow path in the shaded channel heating unit to serve as a heat source; see Fig. 9), and communicated with the heat medium passage to form a circulation path in which the heat medium is circulated (see the discussion above and Fig. 9; The shaded channel heat transfer pipe communicates with the high-temperature medium HM passage to form a circulation path in which the high-temperature medium HM is circulated), the thermoelectric power generation device further comprising: 
a power generation output detection unit ([0192] Voltage V or generated electric power P, which is taken out from the thermal power generation unit, is periodically observed. The two terminal plates accommodated in the terminal connection portion of the thermal power generation unit may be used to measure voltage V or generated electric power P; Based on the disclosure, the thermoelectric power generation system necessarily has a power generation output detection unit) configured to detect a power generation output of the thermoelectric element (The power generation output detection unit has a capability of this function; [0192] Voltage V or generated electric power P, which is taken out from the thermal power generation unit, is periodically observed);
a heat medium temperature detection unit (see the high-temperature inlet temperature sensors 501, 503) configured to detect a temperature of the heat medium (The high-temperature inlet temperature sensors 501, 503 have a capability of this function; see [0187]-[0193]); 
a cooling liquid temperature detecting unit (see the low-temperature inlet temperature sensors 502, 504) configured to detect a temperature of the cooling liquid (The low-temperature inlet temperature sensors 502, 504 have a capability of this function; see [0187]-[0193]);
a storage unit for storing, in advance, a relationship between a power generation output of the thermoelectric element and a difference between the temperature of the heat medium and the temperature of the cooling liquid, when the thermoelectric power generation device is in a normal state ([0191]-[0203] Information on a heat quantity Q (=CρFhotΔThot or CρFcoldΔTcold) moving per unit time by heat exchange in the thermal power generation unit is obtained from the information on ΔThot and Fhot or the information on ΔTcold and Fcold
an abnormality detection unit (see the breakdown diagnosis unit) configured to detect that an abnormality is taking place in the thermoelectric power generation device (The breakdown diagnosis unit has a capability of this function; see [0191]-[0203] and the discussion above; [0202] TABLE 1 illustrates measurement results of generated electric power P, heat quantity Q, and power generation efficiency η of the tubular thermoelectric generator during the normal operation and during the breakdown), when a relationship between the power generation output detected by the power generation output detection unit and the difference between the temperature detected by the heat medium temperature detection unit and the temperature detected by the cooling liquid temperature detecting unit is different from the relationship stored in the storage unit ([0202] TABLE 1 illustrates measurement results of generated electric power P, heat quantity Q, and power generation efficiency η of the tubular thermoelectric generator during the normal operation and during the breakdown; [0193] At this point, the breakdown is determined to be generated when a change exceeding a set threshold with respect to pre-breakdown-generation η; [0194] In the case that the breakdown diagnosis of the tubular thermoelectric generator is performed by a comparison to a certain threshold, the breakdown can quickly be detected by monitoring η that tends to change largely compared with P or Q, see [0191]-[0203] and the discussion above).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726